February 26, 2009 Media Contact:Cynthia Messina, Las Vegas, NV (702) 876-7132 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION ANNOUNCES 2008 EARNINGS Las Vegas, Nev. – Southwest Gas Corporation (SWX – NYSE) reported consolidated earnings of $1.40per basic share for 2008, a $0.57per share decrease from the $1.97per basic share earned in 2007.Consolidated net income for 2008 was $61million, compared to $83.2million during According to Jeffrey W. Shaw, Chief Executive Officer, “Our earnings of $1.40 per basic share and operating results for 2008 reflect the aggregate mix of negative and positive factors experienced this year.There were three primary reasons for the decline in earnings.First, declines in the cash surrender values of our insurance policies, a market-related, but non-operating phenomenon, decreased current-year earnings by $12million ($0.28 per share).Second, customer growth dropped to its lowest level in over two decades as the continued slowdown in the housing market and associated increase in unoccupied homes due to foreclosures limited the Company to 6,000 net new customers.As a result, gas segment operating income between years fell $9million despite successful cost containment efforts.Third, NPL, our construction subsidiary, experienced a $3.5million reduction in earnings due to the general slowdown in the new housing market.”Commenting on recent rate case results, Shaw noted, “We are pleased with a rate case settlement reached in California, with new rates effective January 2009, and appreciative of the $33.5million annualized rate increase in -more- Arizona effective December 2008.While we did not get the decoupling mechanisms requested in Arizona, we are encouraged by the ACC’s acknowledgement of potential customer benefits of the rate design proposals.”Shaw concluded by saying, “Despite the challenges that 2008 brought to us, we had stable operating cash flows, an improved capital structure, lower financing costs, and a strong liquidity position.And notwithstanding the slowdown in customer growth, efficiency initiatives have helped to improve Southwest’s customer-to-employee ratio from 714 to 1 to an impressive 743to1.We remain focused on the fundamentals of our business.We continue to manage the costs that we can control and plan to seek additional revenues and a decoupling mechanism through a planned general rate case filing in Nevada during the second quarter of 2009.We expect 2009 to be another challenging year, but believe we have positioned ourselves well to meet it head on.” During the fourth quarter of 2008, consolidated net income was $31.2million, or $0.71per basic share, versus $43.1million, or $1.01per basic share, for the fourth quarter of 2007. Natural Gas Operations Segment Results Full Year 2008 Operating margin, defined as operating revenues less the net cost of gas sold, increased $7million, or one percent, between 2008 and 2007.Customer growth accounted for $6million of the increase and rate relief contributed $4million.However, -more- conservation, energy efficiency, and the impacts of challenging economic conditions on consumption resulted in a $4million decline in margin.Differences in heating demand caused primarily by weather variations between periods resulted in a $1million operating margin increase as warmer-than-normal temperatures were experienced during both periods (during 2008, operating margin was negatively impacted by $11million, while the negative impact in 2007 was $12 million). Operating expenses increased $15.9million, or threepercent, between periods primarily due to higher depreciation expense and general cost increases, partially offset by labor efficiencies resulting from the conversion to electronic meter reading. Other income decreased $18.3million between periods primarily due to a $13.2million decrease in the cash surrender value of company-owned life insurance (COLI) policies (a $12million loss in the current period versus a $1.2million gain in the prior-year period) and a $2.3million reduction in interest income primarily due to the full recovery of previously deferred purchased gas cost receivables.Net financing costs between periods decreased $3.3million, or fourpercent, due principally to lower average debt outstanding and reduced interest rates on variable-rate debt. Fourth Quarter Operating margin decreased $5million, or twopercent, in the fourth quarter of 2008 compared to the fourth quarter of 2007.Differences in heating demand caused primarily by weather variations between periods resulted in a $4million operating -more- margin decrease as warmer-than-normal temperatures were experienced during both periods (during 2008, operating margin was negatively impacted by $12 million, while the negative impact in 2007 was $8 million).Conservation, energy efficiency and other factors resulted in a $4million decline.These decreases were partially offset by the positive impacts of rate relief ($2million) and customer growth ($1million). Operating expenses for the quarter increased $4.6million, or fourpercent, compared to the fourth quarter of 2007 due to incremental operating costs (primarily depreciation) associated with serving additional customers and facilities upgrades and general cost increases.The increase was partially offset by labor efficiencies resulting from the conversion to electronic meter reading.Other income, which principally includes interest income, returns on COLI policies, and non-utility expenses, decreased $6.1million between periods.This was primarily due to a $4.7million decline in the cash surrender value of COLI policies between periods.Net financing costs decreased $1.7million due principally to a reduction in outstanding debt and lower interest rates on variable-rate debt. Southwest Gas Corporation provides natural gas service to approximately 1,819,000customers in Arizona, Nevada, and California. This press release may contain statements which constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the impact of weather variations on customer usage, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, the timing and amount of rate relief, changes in rate design, and the impacts of stock market volatility. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) YEAR ENDED DECEMBER 31, 2008 2007 Consolidated Operating Revenues $ 2,144,743 $ 2,152,088 Net Income $ 60,973 $ 83,246 Average Number of Common Shares Outstanding 43,476 42,336 Basic Earnings Per Share $ 1.40 $ 1.97 Diluted Earnings Per Share $ 1.39 $ 1.95 QUARTER ENDED DECEMBER 31, Consolidated Operating Revenues $ 509,410 $ 560,311 Net Income $ 31,232 $ 43,137 Average Number of Common Shares Outstanding 43,980 42,683 Basic Earnings Per Share $ 0.71 $ 1.01 Diluted Earnings Per Share $ 0.71 $ 1.00 -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED YEAR ENDED DECEMBER 31, DECEMBER 31, 2008 2007 2008 2007 Results of Consolidated Operations Contribution to net income - gas operations $ 28,999 $ 39,584 $ 53,747 $ 72,494 Contribution to net income - construction services 2,233 3,553 7,226 10,752 Net income $ 31,232 $ 43,137 $ 60,973 $ 83,246 Basic earnings per share $ 0.71 $ 1.01 $ 1.40 $ 1.97 Diluted earnings per share $ 0.71 $ 1.00 $ 1.39 $ 1.95 Average outstanding common shares 43,980 42,683 43,476 42,336 Average shares outstanding (assuming dilution) 44,264 43,030 43,775 42,714 Results of Natural Gas Operations Gas operating revenues $ 428,642 $ 468,770 $ 1,791,395 $ 1,814,766 Net cost of gas sold 216,668 251,741 1,055,977 1,086,194 Operating margin 211,974 217,029 735,418 728,572 Operations and maintenance expense 82,362 80,361 338,660 331,208 Depreciation and amortization 42,772 39,710 166,337 157,090 Taxes other than income taxes 8,867 9,300 36,780 37,553 Operating income 77,973 87,658 193,641 202,721 Other income (expense) (6,759 ) (652 ) (13,469 ) 4,850 Net interest deductions 20,285 21,970 83,096 86,436 Net interest deductions on subordinated debentures 1,932 1,932 7,729 7,727 Income before income taxes 48,997 63,104 89,347 113,408 Income tax expense 19,998 23,520 35,600 40,914 Contribution to net income - gas operations $ 28,999 $ 39,584 $ 53,747 $ 72,494 SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA DECEMBER 31, 2008 FINANCIAL STATISTICS Market value to book value per share at year end 107 % Twelve months to date return on equity total company 6.0 % gas segment 5.6 % Common stock dividend yield at year end 3.6 % GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 1,066,108 8.86 % 10.00 % Southern Nevada 574,285 7.64 10.50 Northern Nevada 110,309 8.56 10.50 Southern California (1) 143,851 7.87 10.50 Northern California (1) 64,100 8.99 10.50 Paiute Pipeline Company (2) 82,853 9.44 11.80 (1)Effective January 1, 2009. (2)Estimated amounts based on rate case settlements. SYSTEM THROUGHPUT BY CUSTOMER CLASS YEAR ENDED DECEMBER 31, (In dekatherms) 2008 2007 2006 Residential 70,498,622 69,806,322 67,760,496 Small commercial 31,455,477 31,066,563 30,985,648 Large commercial 12,512,144 12,756,072 12,825,532 Industrial / Other 9,770,147 10,352,500 14,924,252 Transportation 116,418,981 112,842,208 117,523,796 Total system throughput 240,655,371 236,823,665 244,019,724 HEATING DEGREE DAY COMPARISON Actual 1,902 1,849 1,819 Ten-year average 1,893 1,934 1,954 Heating degree days for prior periods have been recalculated using the current period customer mix.
